UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7527


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TRAVINA ATARA HYMAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Raymond A. Jackson, District Judge. (4:16-cr-00010-RAJ-LRL-1)


Submitted: January 23, 2020                                       Decided: January 28, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Travina Atara Hyman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travina Atara Hyman appeals the district court’s order denying her motions to

correct alleged clerical errors in the determination of her sentencing range. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. See United States v. Hyman, No. 4:16-cr-00010-RAJ-LRL-1

(E.D. Va. Sept. 11, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2